Citation Nr: 1647713	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-22 817	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disk disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement (NOD) with that determination in August 2011 and was issued a statement of the case (SOC) in June 2012.  In August 2012, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to fairly adjudicate the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

The Veteran's most recent VA examination of his spine was in May 2013.  In order to be adequate, a VA examination of the spine must include range of motion testing in the following areas: active motion, passive motion, weight bearing, and nonweight bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Based on the examination report, it appears that these specific findings have not been entirely included.  See VA examination, 4-6 (May 6, 2013) (VBMS) (not reporting, in degrees, the findings of passive motion, weight bearing, and nonweight bearing).  In addition, the Board notes that although the examiner indicated that the Veteran experienced pain during range of motion testing, there was no indication of the degree where such pain occurred for passive motion, weight bearing, and nonweight bearing testing.  See id. at 5-13.

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examination fails to include the requisite Correia findings, a new examination is required to fairly adjudicate the Veteran's claim.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Prior to scheduling the new VA examination, any outstanding treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all updated VA treatment records related to the Veteran's lumbar spine disability and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his spine disabilities.  

3.  Then, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

